Case: 1:20-cv-04699 Document #: 28-1 Filed: 09/08/20 Page 1 of 10 PageID #:272



                          EXHIBIT A
     Case: 1:20-cv-04699 Document #: 28-1 Filed: 09/08/20 Page 2 of 10 PageID #:273




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

     IN RE: TIKTOK, INC.,                             )
     CONSUMER PRIVACY                                 )
                                                      )   MDL No. 2948
     LITIGATION
                                                      )
                                                      )   Master Docket No. 20 C 4699
                                                      )
                                                      )   Judge John Z. Lee
                                                      )
                                                      )   Magistrate Judge Sunil R. Harjani
                                                      )
                                                      )


DECLARATION OF JAMES B. ZOURAS IN SUPPORT OF APPLICATION TO SERVE
            AS A MEMBER OF THE STEERING COMMITTEE

          Under penalties as provided by law pursuant to 28 U.S.C. § 1746, the undersigned certifies

that the statements set forth in this instrument are true and correct:

1.        As counsel for Plaintiff H.S., a minor, through her guardian, J.S., I submit this Declaration

in support of my application to serve as a member of the Steering Committee, pursuant to Case

Management Order No. 2, ECF No. 24. I make these statements based on personal knowledge

and if called to testify, I could and would competently testify consistently with all matters set forth

herein.

2.        I am a member in good standing of the Illinois State Bar and one of the two founders and

principals of the Chicago-based law firm of Stephan Zouras, LLP. After graduating from DePaul

University College of Law, where I was ranked in the top 10% of my class and served as Editor

of the Law Review, I was admitted to practice law in Illinois in 1995. Following a one-year judicial

clerkship, I have worked my entire professional career as a plaintiffs’ trial lawyer and class action

litigator.
     Case: 1:20-cv-04699 Document #: 28-1 Filed: 09/08/20 Page 3 of 10 PageID #:274




3.      For approximately 24 years, I have been admitted to the Trial Bar of the of the United

States District Court for the Northern District of Illinois, and have been admitted or admitted pro

hac vice to various federal and state courts throughout the United States for the purpose of

prosecuting class and collective actions, including the Central District of Illinois, the Southern and

Eastern Districts of New York, the Superior Court for the State of California, the Eastern District

of Missouri, the District of Maryland, the Southern District of Ohio, the Northern, Middle and

Southern Districts of Florida, the District of Massachusetts, the Eastern District of Michigan, the

District of New Jersey, the District of Minnesota, the First Judicial District of Pennsylvania, the

Middle District of Pennsylvania, the Western District of Washington, the Southern and Northern

Districts of Iowa, the Western District of North Carolina, the District of Arizona, and the District

of New Mexico. I have also argued before various federal and state appellate courts as lead

appellate counsel on at least 14 occasions and served as lead trial counsel on at least 12 major civil

jury trials which have gone to verdict. I am also a member of the bar of the Supreme Court of the

United States.

4.      Since 2002, my practice has been highly concentrated in representing employees in cases

arising under federal and state wage and hour laws, and other statutes, including the Fair Labor

Standards Act (FLSA), the Illinois Minimum Wage Law (IMWL) and comparable state wage and

hour laws, and other statutes, across the United States. The vast majority of these cases proceeded

as class and/or collective actions. Since early 2017, my firm and I have also concentrated on

representing plaintiffs in class actions arising under the Illinois Biometric Information Privacy Act

(“BIPA”).

5.      I am frequently invited as a speaker at seminars on class actions, employment litigation,

and trial practice with national and local organizations such as the Illinois Trial Lawyers


                                                  2
     Case: 1:20-cv-04699 Document #: 28-1 Filed: 09/08/20 Page 4 of 10 PageID #:275




Association (ITLA). Most recently, in May 2020, I spoke at a seminar sponsored by the Illinois

Institute for Continuing Legal Education on how the COVID-19 crisis is affecting workers,

including issues related to BIPA. I have also testified before committees of the Illinois Senate and

Illinois House of Representatives on issues relating to plaintiff’s rights, including arbitration

agreements, which are directly at issue in this case.

6.      The accomplishments of Stephan Zouras, LLP are set forth in the Firm Resume attached

as Exhibit 1. As described therein, Stephan Zouras, LLP, has extensive experience in successfully

representing plaintiffs as lead counsel in hundreds of class actions nationwide. Since founding our

firm in 2007, I, along with my partner Ryan Stephan, have secured a significant number of seven

and eight-figure jury verdicts and settlements on behalf of aggrieved employees and victims of

corporate negligence and abuse. Both of us have been named an Illinois class action “Super

Lawyer” in every consecutive year since 2009. As recently observed by Judge Matthew F.

Kennelly, “[Stephan Zouras] have substantial class action experience, and they have secured multi-

million dollar class recoveries in the past.” Bhattacharya v. Capgemini North America, Inc., 324

F.R.D. 353, 363 (N.D. Ill. 2018).

7.      Our firm has nine attorneys, seven of whom, along with extensive support staff, are

committed to the firm’s dedicated BIPA practice. We anticipate adding at least one more attorney

to our staff in the next six months.

8.      In early 2017, my firm filed one of the first BIPA class actions in the employment context.

Doporcyk v. Roundy’s Supermarkets, Inc. and Kronos, Inc., 17-CH-08092 (Cook Cty. Cir. Ct. Jun.

09, 2017). Since then, Stephan Zouras has filed and is actively prosecuting over 150 BIPA class

actions in federal and state court, in both employment and consumer context. As a result of

extensive discovery practice in these actions, including depositions of defendants and their


                                                 3
     Case: 1:20-cv-04699 Document #: 28-1 Filed: 09/08/20 Page 5 of 10 PageID #:276




representatives, our firm is well-versed on biometric technology, including how biometric

information is collected, maintained and disseminated, particularly as it relates to the requirements

of BIPA. The firm has also retained consultants to assist with our investigation and understanding

of biometric technology and the defenses asserted by Defendants, including experts to review

source code, evaluate network and device configurations, analyze network traffic, and test various

hardware and software (mobile, desktop, server, embedded devices, web applications, etc.) to

determine functionality as well as uncover potential security and privacy issues. Stephan Zouras,

LLP is uniquely experienced and qualified to handle any difficult technological questions that

arise.

9.       Stephan Zouras, LLP actively tracks all BIPA filings in federal and state court, including

the 750+ BIPA actions currently pending, and stores any significant rulings and settlements

generated in these cases in a dedicated database maintained by our firm. As a result, our firm

possesses a vast repository of knowledge and information on BIPA-related litigation, which we

routinely share with members of the plaintiffs’ bar who are actively prosecuting BIPA cases.

10.      Our firm’s BIPA advocacy has included substantial legislative efforts to prevent the law

from being curtailed through amendments or repealed outright, as advocated by the Chamber of

Commerce and many other corporate interest groups which are spending incredible sums trying to

gut the law in Springfield.

11.      Stephan Zouras, LLP is actively engaged, on a daily basis, with extensive court, discovery

and motion practice on their BIPA actions. The firm has secured at least 30 favorable decisions1

for plaintiffs, many on issues of first impression, at both the appellate and trial court levels on


1
 Because of their voluminous nature, copies of these decisions are not included as exhibits but are readily
available upon request.


                                                    4
    Case: 1:20-cv-04699 Document #: 28-1 Filed: 09/08/20 Page 6 of 10 PageID #:277




novel issues and defenses asserted under BIPA, including that BIPA claims are not subject to

arbitration as “wage and hour” claims, Liu v. Four Seasons Hotel, Ltd., 2019 IL App (1st) 182645,

the Constitutionality of BIPA, Bruhn v. New Albertson’s, 2018-CH-01737 (Cir. Ct. Cook Cty. Jan.

30, 2020) (J. Loftus) (Exhibit 2),2 the inapplicability of BIPA’s “HIPAA exemption” to employees,

e.g., Bruhn v. New Albertson’s Inc., et al., No. 18-CH-01737 (Cir. Ct. Cook Cty. July 2, 2019) (J.

Loftus) (Exhibit 3), and most recently, the first federal decision on when BIPA claims accrue;

specifically, that an aggrieved plaintiff’s claims accrue each time an entity collects or disseminates

biometric information without securing prior informed consent and a release. Cothron v. White

Castle System, Inc., 2020 WL 4569694 (Aug. 7, 2020) (J. Tharp). Also, my firm secured the first

decision holding that the statute of limitations under BIPA is five years, rather than one or two

years. Robertson v. Hostmark Hospitality Grp., et al., No. 18-CH-05194 (Cir. Ct. Cook Cty. July

31, 2019) (J. Cohen) (Exhibit 4). We are currently defending the ruling of another trial court,

which held consistent with Roberston on the statute of limitations question, at the Illinois Appellate

Court, which is expected to be the first appellate court decision on this critical issue. See Tims v.

Black Horse Carriers, No. 1-20-0563 (Ill. App. Ct. 1st Dist.).

12.     Courts have appointed me and Stephan Zouras, LLP as class counsel in dozens of BIPA

cases. For example, I was appointed, in contested proceedings, as co-lead interim class counsel in

the two largest BIPA class actions filed on behalf of employees, including one before this court.

See Exhibit 5, September 19, 2019 order in Figueroa, et al v. Kronos Incorporated, 19 cv 1306

(N.D.Ill.) (J. Feinerman); Exhibit 6, November 19, 2019 order in Henderson, et al. v. ADP, LLC,



2
  In Bruhn, the trial court recently granted the defendant’s request to certify the Constitutional question for
interlocutory appeal. If accepted for review, Stephan Zouras, LLP will defend the Constitutionality of
BIPA on this issue of first impression before the Illinois Appellate Court.


                                                      5
  Case: 1:20-cv-04699 Document #: 28-1 Filed: 09/08/20 Page 7 of 10 PageID #:278




18 CH 7139 (Circuit Court of Cook County) (J. Atkins). Both actions, which are comprised of

several hundred thousand putative class members, are being actively litigated by my firm.

13.    My firm and I have achieved, and continue to achieve, outstanding and benchmark-setting

results for class wide settlements in 11 finally-approved BIPA cases, which have resulted in actual

monetary recoveries for almost 22,000 individuals and counting. See, e.g., Exhibit 7, August 20,

2019 order in Dixon v. The Wash. & Jane Smith Home, et al., 17-cv-08033 (N.D. Ill.) (J. Kennelly)

(approving BIPA settlement awarding $1,000 per class member); Exhibit 8, May 12, 2020 order

in Jackson v. A. Finkl & Sons, Co., 2018-CH-07424 (Circuit Court of Cook County) (J. Tailor)

(approving BIPA settlement awarding $1,180 per class member); Exhibit 9, November 13, 2019

order in Watts v. Aurora Chicago Lakeshore Hosp., LLC, No. 17-CH-12756 (Circuit Court of

Cook County) (J. Reilly) (approving BIPA settlement awarding $1,000 per class member); Exhibit

10, November 18, 2019 order in Edmond v. DPI Specialty Foods, Inc., et al., 2018-CH-09573

(Circuit Court Cook County) (J. Tailor) (approving BIPA settlement awarding $1,000 per class

member); Exhibit 11, June 2, 2020 order in Goings v. AEP NVH OPCO, LLC d/b/a Applied

Acoustics, et al., 2017-CH-14954 (Circuit Court Cook County) (J. Tailor) (approving BIPA

settlement awarding $1,200 per class member); Exhibit 12, August 14, 2020 order in Kane v.

Conservation Technology of Illinois, LLC d/b/a Con-Tech Lighting, et al., 2018-CH-12194

(Circuit Court Cook County) (J. Reilly) (approving BIPA settlement awarding $1,200 per class

member). Excluding a handful of cases where we verified that the defendant lacked the financial

ability to pay full value, the average payout is nearly $900.00 per-person and as a result of our

efforts, is trending up. In almost every case, we have insisted on a settlement structure that

distributes funds via direct checks to the class members without a claims structure, which means




                                                6
   Case: 1:20-cv-04699 Document #: 28-1 Filed: 09/08/20 Page 8 of 10 PageID #:279




every one of these nearly 22,000 individuals received a check without the need to submit a claim

form.

14.     From the beginning of BIPA litigation, I and my firm have established and maintained

regular contact and collaborative working relationships with the limited number of mostly-Illinois

plaintiffs’ attorneys with practices focused on BIPA actions, including proposed lead counsel

Katrina Carroll, so the cases could be monitored, coordinated and advanced in the best interests of

all aggrieved class members. Even before the onset of BIPA litigation, I and my firm had

established collegial and working relationships with many of these firms and attorneys. Virtually

every firm was receptive and has been working collaboratively on BIPA litigation. These efforts

have succeeded in identifying and developing underlying legal theories, strategies and responses

to the various defenses asserted in BIPA cases. In addition to helping to ensure the efficient and

effective prosecution of BIPA cases, these steps have enabled us to continue to improve outcomes

for BIPA plaintiffs. The firm’s litigation approach, which I and Ryan have instilled in our

attorneys and other legal staff since we founded Stephan Zouras, LLP in 2007, has not gone

unnoticed by the judiciary. For example, just three weeks ago, Judge Jeffrey Cole stated, “I would

be remiss if I failed to note not only the extremely capable written presentations on behalf of the

parties, but also to note the cooperative and collegial efforts of all counsel in the case. The plaintiff

was represented by Ryan Stephan and Haley Jenkins of Stephan Zouras LLP in Chicago. … They

displayed an extraordinary measure of excellence and courtesy that is unfortunately all too rare in

today's fractious and overly competitive atmosphere. They brought conspicuous skills to this case,

and their conduct is proof that lawyers can act civilly and courteously in their dealings with each

other without sacrificing in the slightest the obligations they owe to their clients.” Bello v. The

Parc at Joliet, LLC, 18 cv 8196 (Aug. 18, 2020) (Exhibit 13).


                                                   7
  Case: 1:20-cv-04699 Document #: 28-1 Filed: 09/08/20 Page 9 of 10 PageID #:280




15.    Our investigation into TikTok’s collection of biometric information and potential BIPA

violations began in January 2020. Among other things, this investigation included enlisting the

services of individuals in both China and Taiwan to download and examine the Chinese equivalent

of TikTok, Douyin, which is also owned by Defendant Bytedance, to compare the functionality

and features of the two applications, including their use of filters and facial landmarks, and to

determine the extent to which user biometric information, such as voiceprints and facial

recognition, is shared between the two entities and the parent company (and third parties) – a

critical determination to establish Section 15(d) claims under BIPA. See 740 ILCS 14/15(d).

16.    Prior to and immediately upon filing this action, we brought our firm’s expertise and

experience to bare, working with the attorneys Settling Plaintiffs are nominating for Co-Lead

Counsel and other leadership positions, who themselves are well-respected members of the

plaintiffs’ bar, to thoroughly investigate and advance the class’s claims. In addition to our

collaborative work with these plaintiffs’ attorneys to help formulate strategy, our firm took the

lead in drafting the amended consolidated complaint, written discovery and preservation letter

propounded on Defendants. Our unique expertise also helped inform preparation for the mediation

and the draft term sheet, with special emphasis on the realistic range on the value of the BIPA

claims given the liability posture, and the need for non-monetary relief and confirmatory

discovery.

17.    Stephan Zouras, LLP has dedicated—and will continue to dedicate—substantial resources

to investigating the facts underlying this action, and developing the legal bases for liability. This

investigation is informed by our unparalleled experience in BIPA litigation, and has included (1)

ongoing investigation of defendants’ practices, including expert consultation; (2) detailed




                                                 8
  Case: 1:20-cv-04699 Document #: 28-1 Filed: 09/08/20 Page 10 of 10 PageID #:281




examination of the technology implicated in this action, and (3) substantial factual and legal

research—and development of the law in the area—to determine how best to prosecute the case.

18.    Stephan Zouras, LLP has the financial resources necessary to prosecute this case, has stood

ready, and remains able and willing to advance necessary expenses and devote significant attorney

time from our roster of highly-qualified attorneys and staff to all aspects of this case.

19.    Should the Court appoint me to the Steering Committee, I am fully prepared and committed

to continue devoting, to the fullest extent of my ability, all the time, expertise and other resources

necessary to assist Lead Counsel in their efforts to represent the interests of the class.



I declare under penalty of perjury that the foregoing is true and correct.



Dated: September 8, 2020                       FURTHER DECLARANT SAYETH NOT.


                                               /s/ James B. Zouras
                                               James B. Zouras
                                               STEPHAN ZOURAS, LLP
                                               100 North Riverside Plaza, Suite 2150
                                               Chicago, Illinois 60606
                                               (312) 233-1550




                                                  9
